Per Curiam,
This is by no means a one sided-case. Its decision rests on the interpretation of the written agreement of February 25, 1901. As an aid to such interpretation, the court heard oral evidence of experts and practical producers of oil and gas in the oil and gas belts ; not to change, modify or contradict the writing, but merely as explanatory thereof; in other words, to show the surroundings of the parties at the time their minds were brought to assent to the same thing. This kind of evidence is always admissible in the interpretation of such writings. The subject of it is not well known to any, but those engaged in the particular business which gives rise to the contract. Many phases of that business arc so familiar to the parties, that knowledge of them is assumed, on the part of all others as well as by courts; hence, what is implied in the minds of the contracting parties is often not expressed in the writing, and hence also the admissibility of oral evidence. The learned judge of the court below in his opinion says :
“ The evidence satisfies us that the general understanding of *420oil men in this district at the time this agreement was entered into was, that oil was nearly always found in this hundred foot sand, if found at all, and if it was not found there it was not likely to be found at all. It is clear the well could not be operated as both an oil and a gas well. It must be one or the other, and therefore, we think the contract should be construed in view of that fact, and that the plaintiffs should have the right when the indications fairly promised oil, and the reasonable probability was it would be found in paying quantity, to have the well tested in the proper and usual manner by “ shooting ” unless it is made to appear from testimony that guch treatment would seriously jeopardize the further drilling of the well in case oil was not found and it was necessary to drill to the fourth sand.”
He then in his conclusion says: “ Taking it all together, we think the fair interpretation of this agreement is, that plaintiffs have a right to secure oil in this hundred foot sand if it can be done by “shooting”; that such is the course under similar circumstances for testing a well for oil and that the danger to the further drilling of the well by “ shooting ” is not such as should now prevent its being tested by plaintiffs before further drilling by defendant.”
There was evidence on part of the defendant that under the circumstances to shoot the well at the present depth might destroy it, which would be greatly to its loss, and therefore ought not to be implied as a right under the contract. This view has been very ably and plausibly argued by counsel for appellant; but in an evenly balanced case like this, the opinion of the trial judge who had before him the witnesses is very persuasive with us, and we therefore adopt his opinion.
The decree is affirmed.